DETAILED ACTION
This action is pursuant to the claims filed on January 19, 2021. Currently claims 1-15 are pending with claims 1-3, 6,-8, and 11 amended. Below follows a complete final action on the merits of claims 1-15. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the drawings and specification overcome the previous drawing objections. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 1, 5-6, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Malinouskas et al (US PGPUB: 2011/0125138) in view of Druke et al (US PGPUB: 2007/0147385). 
Regarding independent claim 1, Malinouskas discloses a system comprising: 
a surgical hub (Fig. 4: 100) configured to communicably couple to a modular device (200a, 200b, 200c) comprising a sensor configured to detect data associated with the modular device ([0099], [0108] disclose the hub 100 communicatively couple to a modular device 200a,b,c comprising a sensor (e.g. temperature, pressure, etc.)) and a device processor (204a, 204b, 204c), the surgical hub comprising: 
a hub processor (104); and 
a hub memory (103) coupled to the hub processor ([0092]); and 
a distributed control system executable at least in part by each of the device processor and the hub processor (Fig. 4 displays the distributed control system 10); [0064-0065], [0071], [0108-0109], [0144] disclose the control system executable by in part the device processor and hub processor for communication and control of the modular devices), the distributed control system configured to: 
receive the data detected by the sensor ([0108-0109], [0144] refers to the control system receiving data from sensors); 
determine control adjustments for the modular device according to the data ([0108-0100], [0144]  refers to receiving sensor data to determine adjustments to the modular device, e.g. adjust motor driving speed); and 
control the modular device according to the control adjustments ([0108-0100], [0144] refers to controlling the modular device, e.g. adjust motor driving speed); 
wherein in a first mode the distributed control system is executed by both the hub processor and the device processor ([0108], [0144] refers to the communication between the hub 100 and the modular device 200a,b,c for transmitting sensor data to control the surgical instrument), and in a second mode the distributed control system is executed solely by the device processor ([0096]-[0097] refers to the device storing an operating algorithm executable .
While Malinouskas discloses the first mode of the system is executed by the hub processor and the device processor, Malinouskas does not explicitly disclose the execution is in synchrony. 
However, Druke discloses a similar robotic control system ([0031]) for synchronizing data transmission (i.e. a mode) between a first and second processor ([0010], [0028], [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Malinouskas to incorporate execution in synchrony as disclosed by Druke. This configuration provides the benefit of low latency and rapid data transmission that is implemented inexpensively ([0010]). 
Regarding dependent claim 5, in view of the combination of claim 1, Malinouskas further discloses wherein the modular device (200a, 200b, 200c; [0119] refers to this device as 400) comprises a surgical cutting and stapling instrument ([0119] discloses the device is configured for cutting and stapling tissue) and the distributed control system is configured to control a rate at which a motor (5310) of the surgical cutting and stapling instrument drives a knife ([0144] refers to the controller as using sensor feedback to control the driving speed of the motor 5310 of the cutting/stapling instrument; note [0144], [0153] refer to firing a stapling/cutting cartridge which necessarily comprises a knife/blade in order to cut).
Regarding independent claim 6, Malinouskas discloses a system comprising: 
a modular device (Fig. 4: 200a, 200b, 200c) configured to communicably couple to a surgical hub (100) comprising a hub processor (100; [0099], [0108] disclose the hub 100 communicatively couple to a modular device 200a,b,c), the modular device comprising: 
a sensor configured to detect data associated with the modular device ([0099], [0108] disclose a modular device 200a,b,c comprising a sensor (e.g. temperature, pressure, etc.)); 
a device memory (203a, 203b, 203c); and 
a device processor (204a, 204b, 204c) coupled to the device memory and the sensor ([0096], [0100]); and 
a distributed control system executable at least in part by each of the device processor and the hub processor, the distributed control system configured to: 
receive the data detected by the sensor ([0108-0109], [0144] refers to the control system receiving data from sensors); 
determine control adjustments for the modular device according to the data ([0108-0100], [0144] refers to receiving sensor data to determine adjustments to the modular device, e.g. adjust motor driving speed); and 
control the modular device according to the control adjustments ([0108-0100], [0144] refers to controlling the modular device, e.g. adjust motor driving speed). 
wherein in a first mode the distributed control system is executed by both the hub processor and the device processor ([0108], [0144] refers to the communication between the hub 100 and the modular device 200a,b,c for transmitting sensor data to control the surgical instrument), and in a second mode the distributed control system is executed solely by the device processor ([0096]-[0097] refers to the device storing an operating algorithm executable by the device processor 204a,b,c during operation of the procedure, interpreted as the second mode as the device processor solely executes the algorithm).
While Malinouskas discloses the first mode of the system is executed by the hub processor and the device processor, Malinouskas does not explicitly disclose the execution is in synchrony. 
However, Druke discloses a similar robotic control system ([0031]) for synchronizing data transmission (i.e. a mode) between a first and second processor ([0010], [0028], [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Malinouskas to incorporate execution in synchrony as disclosed by Druke. This configuration provides the benefit of low latency and rapid data transmission that is implemented inexpensively ([0010]). 
Regarding dependent claim 10, in view of the combination of claim 6, Malinouskas further discloses wherein the modular device (200a, 200b, 200c; [0119] refers to this device as 400) comprises a surgical cutting and stapling instrument ([0119] discloses the device is configured for cutting and stapling tissue) and the distributed control system is configured to control a rate at which a motor (5310) of the surgical cutting and stapling instrument drives a knife ([0144] refers to the controller as using sensor feedback to control the driving speed of the motor 5310 of the cutting/stapling instrument; note [0144], [0153] refer to firing a stapling/cutting cartridge which necessarily comprises a knife/blade in order to cut).
Regarding independent claim 11, Malinouskas discloses a system configured to control a modular device (200a) comprising a sensor configured to detect data associated with the modular device ([0099], [0108] disclose the hub 100 communicatively couple to a modular device 200a comprising a sensor (e.g. temperature, pressure, etc.)), the system comprising: 
a first surgical hub (Fig. 4: 100) configured to communicably couple to the modular device ([0099],[0108]) and to a second surgical hub (200b) comprising a second processor (204b) the first surgical hub comprising: 
a memory (103); and 
a first processor (104) coupled to the memory ([0092]); and 
a distributed control system executable at least in part by each of the first processor and the second processor (Fig. 4 displays the distributed control system 10); [0064-0065], [0071], [0108-0109], [0144] disclose the control system executable by in part the device processor and hub processor for communication and control of the modular devices), the distributed control system configured to: 
receive the data detected by the sensor ([0108-0109], [0144] refers to the control system receiving data from sensors); 
determine control adjustments for the modular device according to the data ([0108-0100], [0144]  refers to receiving sensor data to determine adjustments to the modular device, e.g. adjust motor driving speed); and 
control the modular device according to the control adjustments ([0108-0100], [0144]  refers to controlling the modular device, e.g. adjust motor driving speed).
While Malinouskas discloses the system is executed at least in part by a first and second processor, Malinouskas does not explicitly disclose execution in synchrony. 
However, Druke discloses a similar robotic control system ([0031]) for synchronizing data transmission between a first and second processor ([0010], [0028], [0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Malinouskas to incorporate synchrony execution as disclosed by Druke. 
Regarding dependent claim 12, in view of the combination of claim 11, Malinouskas further discloses wherein the distributed control system is transitionable between a first mode, where the distributed control system is executed by both the first processor and the second processor ([0108], [0144] refers to the communication between the hub 100 and the modular device 200a,b,c for transmitting sensor data to control the surgical instrument), and a second mode, where the distributed control system is executed solely by the first processor ([0096] refers to the device storing an operating algorithm executable by the device processor 204a,b,c during operation of the procedure, interpreted as the second mode as the first processor solely executes the algorithm).
Regarding dependent claim 13, in view of the combination of claim 12, Malinouskas further discloses wherein the distributed control system is configured to shift between the first mode and the second mode upon receiving a command ([0097] refers to the operating algorithms as executed by the hub processor and/or the device processor, displaying that the system can shift between the first and second mode).
Regarding dependent claim 15, in view of the combination of claim 11, Malinouskas further discloses wherein the modular device (200a; [0119] refers to this device as 400) comprises a surgical cutting and stapling instrument ([0119] discloses the device is configured for cutting and stapling tissue) and the distributed control system is configured to control a rate at which a motor (5310) of the surgical cutting and stapling instrument drives a knife ([0144] refers to the controller as using sensor feedback to control the driving .
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malinouskas et al (US PGPUB: 2011/0125138) in view of Druke et al (US PGPUB: 2007/0147385), further in view of Shelton, IV et al (US PGPUB: 2014/0005661). 
Regarding dependent claims 4, 9, 14, in view of the combination of claims 1, 6, 11, while Malinouskas discloses a variety of modular devices, Malinouskas does not explicitly disclose wherein the modular device comprises a radiofrequency (RF) electrosurgical instrument and the distributed control system is configured to control an energy level of the RF electrosurgical instrument.
However, Shelton discloses a surgical system comprising a controller (3004) and an RF surgical instrument (100; [0205]), wherein the controller controls the application of RF energy ([0207]-[0210]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control system of Malinouskas to incorporate the RF instrument and controlling of energy level of Shelton. This configuration provides the benefit of providing a sharp boundary between affected tissue and other tissue surrounding it, thereby allowing surgeons to operate with a high level of precision and control ([0205]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6. And 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2, 3, 7, and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is identified as US PGPUB: 2011/0125138 to Malinouskas et al. 
Malinouskas discloses a surgical system comprising a surgical hub communicatively coupled to a modular device. The system comprises a distributed control system comprising a hub processor and a device processor. The distributed control system receives data from a sensor on the modular device and the control system controls the modular device based on the analyzed sensor data. Further, the distributed control system operates in first mode, executed by both the hub processor and device processor, and a second mode, executed solely by the device processor. While Malinouskas discloses a first and second mode, Malinouskas does not disclose the  distributed control system is configured to shift from the first mode to the second mode when a sampling rate of the sensor is greater than a data transmission rate from the modular device to the surgical hub or wherein the distributed control system is configured to shift from the second mode to the first mode when a sampling rate of the sensor is less than a data transmission rate from the modular device to the surgical hub. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794